Citation Nr: 1754015	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left foot injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2006, June 2008 to March 2009, and from September 2010 to May 2011.  He served in Iraq and Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Waco, Texas.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This issue was last before the Board in January 2016 when it was remanded for development. 


FINDING OF FACT

The Veteran's left foot residuals had their onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a left foot injury have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran competently and credibly testified that he injured his foot during service when he was running from a rocket attack and he felt a pop in his left foot.  See October 2015 Hearing Transcript at 3.  Additionally, the Veteran has competently and credibly testified that he currently has residuals from that injury such as pain in his left foot.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current left foot residuals, and his in-service injury.

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that the Veteran's current left foot residuals initially began during service and have been recurrent since.  See October 2015 Hearing Transcript at 4.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).  Moreover, the examiner who conducted the March 2017 VA examination attributed the Veteran's left foot problems to an in-service injury.  As such, service connection for residuals of a left foot injury is warranted.


ORDER

Service connection for residuals of a left foot injury is granted






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


